Citation Nr: 1426350	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  08-29 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for hemorrhoids with perirectal abscess resulting in postoperative recurrent anal fistulae.   

2.  Entitlement to a compensable initial evaluation for genital herpes.  



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to January 1986.  

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In December 2013, the Veteran presented testimony in support of his claim at a Travel Board hearing at the RO which was conducted by the undersigned VLJ.  A transcript of this hearing is associated with the record.  

The issue of whether new and material evidence has been presented to reopen a claim to establish service connection for a right leg disability, claimed as secondary to hemorrhoids with recurrent anal fistulae, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

Initial note and characterization of an issue

The record before the Board, comprised of one claims file and the electronic file, suggests that the Veteran's original claims files cannot be located, and that the single claims file is "rebuilt."  As such, the procedural history of the Veteran's appeal cannot be verified with certainty at this time.  However, the following has been gleaned from the rebuilt claims file, the electronic file, and the VA computer locator system (VACOLS).  

Service connection for hemorrhoids was established by VA from December 20, 1995, and a noncompensable (zero percent) evaluation was assigned from that date.  On May 25, 2004, the AOJ received from the Veteran a claim for an increased evaluation for hemorrhoids as well as a claim to establish service connection for a perirectal abscess associated with hemorrhoids.  These claims were denied by the AOJ in a September 2004 rating decision, and the Veteran filed a substantive appeal to the Board (VA Form 9) with regard to both issues in August 2005.  However, before the appeal was transferred to the Board, by a July 2007 Decision Review Officer (DRO) decision, the AOJ increased the evaluation assigned for hemorrhoids from zero percent to 20 percent based on symptoms associated with surgeries to repair recurrent anal fistulae which resulted from the Veteran's perirectal abscess.  In this determination, the AOJ noted that this represented the maximum schedular rating for hemorrhoids as well as "a complete grant of the benefits sought," presumably concerning his claim to establish service connection for a perirectal abscess.  VACOLS reflects that the Veteran's hemorrhoids appeal stems from the Veteran's October 2007 notice of disagreement with the July 2007 DRO decision.  No further action(s) was taken concerning the Veteran's claim to establish service connection for a perirectal abscess.  

Based on the fact that the AOJ rated the Veteran's service-connected hemorrhoids based on symptoms associated with the recurrent anal fistulae, which resulted from surgery to repair the perirectal abscess, it appears that the AOJ essentially granted the Veteran's service-connection claim with respect to hemorrhoids and other related disabilities including anal fistula.  As such, the Veteran's claim for an increased evaluation for hemorrhoids has been recharacterized as stated on the title page, and, as further discussed below, the disability will be evaluated based on manifestations associated with the Veteran's hemorrhoids and recurrent anal fistulae.  

The issue of entitlement to a compensable initial evaluation for genital herpes is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's hemorrhoids with perirectal abscess resulting in postoperative recurrent anal fistulae are characterized by extensive leakage and fairly frequent involuntary bowel movements; there is no evidence of complete loss of sphincter control.


CONCLUSION OF LAW

The criteria for an 60 percent evaluation, but no higher, for hemorrhoids with perirectal abscess resulting in postoperative recurrent anal fistulae have been met. 38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159 , 4.1-4.14, 4.114, Diagnostic Codes 7332, 7335, 7336 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  As noted above, the Veteran's original claims file has been lost or destroyed, and the claims file presently before the Board has been rebuilt.  The rebuilt claims file does not include the original notice letter sent to the Veteran in connection with his claim for an increased evaluation.  VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court (Supreme Court) held that the blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant.

The Board concludes that a remand to furnish him with such a letter is unnecessary because the Veteran has shown actual knowledge that the evidence must show that his service-connected disability has worsened in order for an increased evaluation to be assigned.  See the December 2013 hearing transcript at pages 2-5, 8, 14.  Further, he has been provided with ample notice of how VA determines disability evaluations and effective dates by letters dated in June 2011 and September 2012, sent in connection with other claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

To the extent that the record before the Board does not reflect that the Veteran was adequate notice of some of the information required by the VCAA, prejudicial error occurs in the context of VCAA notice only when such error affects "the essential fairness of an adjudication" or "has the natural effect of producing prejudice."  Dunlap v. Nicholson, 21 Vet. App. 112, 118   (2007).  Appellants must generally identify "with considerable specificity":  (1) how the VCAA notice was defective and (2) how the lack of notice and evidence was prejudicial or affected the essential fairness of the adjudication.  Id; see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

Actual knowledge of the evidence needed to establish an increased evaluation (i.e. that the service-connected disability has worsened) has been demonstrated by the Veteran at the December 2013 hearing.  It has also been explained to the Veteran by the VLJ who conducted the hearing that the evidence must show that this disability has worsened in order for the an increased evaluation to be assigned.  Moreover, the Board observes that neither the Veteran nor his representative has asserted that he did not receive proper notice in connection with the current appeal.  Thus, no showing of prejudice has been made in this case.

Although complete copies of the Veteran's service treatment records are presumed to be lost with the original claims file, he is not prejudiced by this, as his current appeal concerns the severity of the manifestations and functional impairment associated with his service-connected disability during the appeal period, rather than during his active duty.  VA treatment records and identified private treatment records pertinent to the appeal period are associated with the rebuilt claims file and the electronic file.  It appears that the evidentiary record pertinent to the present claim is intact, and a review of the Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems did not reflect that any additional documents, not already physically in the record, are available.  There is no indication that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159; Golz v. Shinseki, 590 F.3d 1317, 1320-21   (Fed. Cir. 2010).  

VA examinations were conducted in November 2007 and February 2013.  The Board notes that the November 2007 VA examination is not associated with the record before the Board; however, neither the Veteran nor his representative has argued that either examinations is inadequate for rating purposes.  Moreover, the February 2013 VA examination was conducted as per VA standards and included a review of the available evidence, to include the claims file and electronic VA treatment records, and an interview with and physical examination of the Veteran.  The February 2013 VA examination report does not reflect that the examiner was hindered in completed the assigned duty of performing the examination by the fact that the claims file was rebuilt.  As such, the Board concludes that the VA examinations provided in this case are adequate for the purpose of adjudicating the Veteran's claim.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) (2012) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

During the Board hearing, the VLJ noted the basis of the prior determination and noted the elements of the claim that was lacking to substantiate the claim for benefits.  The VLJ specifically noted that the Veteran's testimony would focus on the issue of entitlement to an increased initial evaluation.  The Veteran was assisted at the hearings by an accredited representative from the American Legion.  The representative and the VLJ then asked questions to ascertain the symptomatology associated with the Veteran's service-connected disability had worsened in severity.  The VLJ sought to identify any pertinent evidence not currently associated with the file that might have been overlooked or was outstanding that might substantiate the claim.  The representative specifically asked the Veteran about the symptoms associated with his hemorrhoids and perirectal abscess with recurrent anal fistulae. 

Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c) (2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the Veteran's claim; through his testimony, he demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  The Board ultimately finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.  Procopio v. Shinseki, No. 11-1253 (Vet. App. Oct. 16, 2012).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

All the evidence in the Veteran's claims file has been thoroughly reviewed.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appeal.  The Veteran must not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed). 

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  An evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  In all claims for increase, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Analysis

Throughout the pendency of the appeal, the Veteran's hemorrhoids with perirectal abscess resulting in postoperative recurrent anal fistulae is evaluated 20 percent disabling under the criteria of 38 C.F.R. § 4.114, Diagnostic Code 7336, pertaining to internal or external hemorrhoids.  As noted at the December 2013 hearing by the VLJ and the Veteran's representative, this represents the maximum schedular rating under this Diagnostic Code.  However, as described in the Introduction, the Veteran's initial service-connected disability (hemorrhoids) has been expanded to include symptoms associated with a perirectal abscess resulting in postoperative recurrent anal fistulae.  Accordingly, the Board must discuss whether the additional manifestations meet the criteria for an increased evaluation under other applicable Diagnostic Codes.  

Anal fistulae are evaluated under the criteria of 38 C.F.R. § 4.114, Diagnostic Code 7335, which provide that the disability be evaluated by analogy to impairment of sphincter control.  See 38 C.F.R. § 4.114, Diagnostic Codes 7332, 7335.  Diagnostic Code 7332, pertaining to impairment of sphincter control, provides for a 10 percent disability rating is warranted when there is constant slight or occasional moderate leakage.  A 30 percent disability rating is warranted when there are occasional involuntary bowel movements, necessitating the wearing of a pad.  A 60 percent disability rating is warranted when there is extensive leakage and fairly frequent involuntary bowel movements.  A 100 percent disability rating is warranted when there is complete loss of sphincter control.  

Following a review of the evidence of record, the Board finds that the Veteran's symptoms most closely approximate the criteria for a 60 percent evaluation, but no higher, throughout the appellate period.  In reaching this decision, the Board has reviewed the evidence of record, including VA examination reports, VA treatment records, and the Veteran's statements and testimony.

The Veteran's VA treatment records and the February 2013 VA examination report show that the Veteran experiences fecal leakage and involuntary bowel movements, although the frequency of these symptoms is not noted.  The Veteran testified at the December 2013 hearing that he has experienced fecal leakage and involuntary bowel movements on a daily basis.  While he did not endorse wearing pads or absorbent materials, he reported wearing multiple pairs of "boxer underwear" and frequently changing his undergarments when they become soiled.  The Board finds that the medical evidence of record is commensurate with the statements made by and on behalf of the Veteran at the December 2013 hearing.  
Based on the foregoing, the Board finds that a 60 percent evaluation is warranted for the Veteran's service-connected hemorrhoids with perirectal abscess resulting in postoperative recurrent anal fistulae because there is both fairly frequent involuntary bowel movements and extensive leakage.  The Board finds that his credible testimony as to the frequency and effects of changing his undergarments puts the question of the amount of fecal leakage within the ambit of reasonable doubt, particularly since the rating criteria do not provide a rating for moderate leakage that is more frequent than "occasional."  38 C.F.R. §§ 3.102, 4.3.

The Board further finds that a rating in excess of 60 percent is not warranted because the Veteran has not alleged, and the evidence does not show, complete loss of sphincter control.  Diagnostic Code 7332.  Other potentially relevant diagnostic codes have been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589   (1991).  However, the evidence does not show that the Veteran's disability requires used of a colostomy bag or that he has been diagnosed with an intestinal fistula, tuberculous peritonitis, a postoperative ventral hernia, malignant neoplasm of the digestive system or ulcerative colitis.  No other potentially applicable Diagnostic Code allows for an evaluation in excess of the assigned 60 percent rating.  Thus, an increased evaluation is not warranted under alternate diagnostic codes.

In Rice v. Shinseki, the Court held that once a Veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2013) that an informal claim identify the benefit sought has been satisfied, and VA must consider whether the claimant is entitled to a total disability rating for compensation on the basis of individual unemployability (TDIU) rating.  Rice v. Shinseki, 22 Vet. App. 447, 451 (2009).  However, the record does not reflect that the Veteran's hemorrhoids with perirectal abscess resulting in postoperative recurrent anal fistulae render him unable to follow a substantially gainful occupation.  Indeed, the Veteran has not asserted such, and the February 2013 VA examiner specifically noted that the Veteran remains employed as a grade school teacher.  Accordingly, further consideration of the issue of TDIU is not required.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This involves a comparison between the level of severity and symptomatology of the veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the record does not reflect that the functional impairment from the Veteran's hemorrhoids with perirectal abscess resulting in postoperative recurrent anal fistulae is in excess of that contemplated by the assigned rating.  As noted above, the Veteran's primary manifestations of this disability, fecal leakage and involuntary bowel movements, are specifically accounted for within the criteria of Diagnostic Code 7332, and are the bases on which the increased evaluation was assigned.  These manifestations and all other manifestations noted in the record are not exceptional in terms of the disability level and symptomatology of a person with this disability.  In addition, although the Board notes that the Veteran has undergone several surgeries to repair his recurrent anal fistulae, the record reflects that the Veteran has not required frequent hospitalizations, and there is no indication of marked interference with employment due to his hemorrhoids with perirectal abscess resulting in postoperative recurrent anal fistulae.  In sum, the Board has determined that there are no unusual or exceptional factors in this case warranting the referral of the claim for extraschedular consideration.






ORDER

Entitlement to a 60 percent evaluation for hemorrhoids with perirectal abscess resulting in postoperative recurrent anal fistulae, is granted, subject to the controlling regulations applicable to the payment of monetary benefits.  


REMAND

In an April 2013 rating decision, the RO established service connection for genital herpes; a zero percent (noncompensable) evaluation was assigned, effective from May 23, 2011.  In a statement received by VA in July 2013, the Veteran expressed disagreement with the assigned initial evaluation for this disability.  The Veteran was not provided a statement of the case (SOC) subsequent to his July 2013 notice of disagreement (NOD).  

The filing of an NOD places a claim in appellate status.  Therefore, the failure to issue an SOC in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2013); see also Manlincon v. West, 12 Vet. App. 238 (1999).  The purpose of remanding this issue is to give the RO/AMC an opportunity to cure this defect.  Thereafter, the claim should be returned to the Board only if the Veteran perfects his appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see also In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding that if the claims file does not contain a notice of disagreement, a statement of the case and a VA Form 9 [substantive appeal], the Board is not required, and in fact, has no authority, to decide the claim).  

Further, as this matter is being remanded, further steps to reconstruct the Veteran's original claims file must be undertaken, commensurate with the VA Adjudication Procedure Manual (the M21-MR).  M21-MR, Part III, Subpart ii, Chapter 4, Section D.15.  

Accordingly, the case is REMANDED for the following actions:
1.  Requests to search for the missing claims file must again be made to the any Veterans Health Administration facilities which may have conducted VA medical reviews of the claims file, to specifically include those in Miami, Gainesville, and Orlando.  If any other VA entity is later determined to have had access to the claims file, requests for search of those locations must be made.  All requests, responses and actions taken to locate the Veteran's missing VA claims file must be fully documented in the Veteran's VA claims file for future review. 

If the Veteran's original claims file is located, it should be associated with the rebuilt claims file.  

2.  Provide the Veteran and his representative a statement of the case (SOC) addressing the issue of entitlement to a compensable initial evaluation for genital herpes.  The SOC should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations.  Thereafter, the Veteran and his representative should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the Veteran and his representative that the claims file will not be returned to the Board for appellate consideration of these issues following the issuance of the SOC unless an appeal is perfected.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


